—Motion for clarification of this Court’s decision and order entered on July 31, 1997 (232 AD2d 42) granted, and, upon clarification, the decretal paragraph on the last page of the decision and order is deleted in its entirety and the following substituted therefor: “Accordingly, the order and judgment (one paper), Supreme Court, New York County (Herman Cahn, J.), entered September 18, 1995, after a nonjury trial, should be reversed, on the law, without costs or disbursements, the City awarded $175,000 against Cesar Taormina and Medgar Evers Enterprises, Inc., the $5,000 award against Cesar Taormina and President Maintenance Corp. vacated, and the action dismissed as to President Maintenance Corp.” The motion insofar as it seeks the inclusion of interest from October 31, 1982 is denied, without prejudice to renewal in the IAS Court. Sua Sponte, the words “President Maintenance” are deleted and the words “Medgar Evers Enterprises, Inc.” substituted on page 11, lines 18 and 23 of the aforesaid decision and order. Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.